Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 18, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148373                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  NAUM THOMAI and ZHULIETA THOMAI,                                                                        David F. Viviano,
          Plaintiffs-Appellees,                                                                                       Justices

  v                                                                 SC: 148373
                                                                    COA: 310755
                                                                    Macomb CC: 2011-001947-NO
  MIBA HYDRAMECHANICA CORPORATION
  and CORPORATIONS X and Y,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 14, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the Macomb Circuit Court’s May 24, 2012 judgment for the defendants.
  The trial court did not abuse its discretion in limiting discovery where the plaintiffs had
  seven months of unfettered discovery and, in lieu of granting summary disposition to the
  defendants, the trial court permitted additional discovery limited to evidence that would
  support a prima facie case under the intentional tort exception to the exclusive remedy
  provision of the worker’s disability compensation act, MCL 418.131(1). Nor did the trial
  court err in its understanding of the legal elements of the intentional tort exception.
  There is simply no evidence in the record to establish that the defendants wilfully
  disregarded knowledge that an injury was certain to occur to the plaintiff from his
  operation of the grooving machine.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 18, 2014
           t0611
                                                                               Clerk